MEMORANDUM **
George Vasquez, a California civil detainee, appeals pro se the district court’s order dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that the conditions of his confinement during state civil confinement proceedings violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), we vacate and remand.
Under Jones v. Blanas, 393 F.3d 918, 932 (9th Cir.2004), which was decided after the district court issued its order, Vasquez’s allegations that he was confined in conditions “identical to, similar to, or more restrictive than” those in which his criminal counterparts were being held at the jail, create a rebuttable presumption that there is a punitive purpose behind his treatment. Vasquez’s complaint therefore states a due process claim under the Fourteenth Amendment. See id. at 931-34.
We deny as moot Vasquez’s motion for appointment of counsel.
The parties shall bear their own costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.